Citation Nr: 0502790	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  He died in February 1999.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified at a Board videoconference hearing in 
October 2001.  She subsequently testified before the 
undersigned at a Travel Board hearing in June 2004.  A 
transcript of each hearing has been associated with the 
claims folder.   

The case returns to the Board following remands to the RO in 
January 2002 and October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In this case, the appellant seeks service connection for the 
cause of the veteran's death.  At the time of his death, the 
veteran's service-connected disabilities included post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling.  The death certificate lists the cause of death as 
multidrug intoxication: cocaine and morphine.  It noted that 
the death was ruled an accident by drug overdose.  

In the January 2002 remand, the Board instructed the RO to 
obtain additional evidence and to then secure a medical 
opinion based on review of all the evidence of record.  The 
Board requested an opinion as to whether it is at least as 
likely as not that the substance abuse which resulted in the 
veteran's death was caused, aggravated, or was a 
manifestation of the veteran's service connected psychiatric 
disorder.  Review of the September 2002 VA medical opinion 
finds that it does not provide the requested opinion.  In 
addition, the Board notes that the opinion was provided prior 
to the receipt of all medical evidence requested by the RO 
and was therefore not based on a complete record.  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.     
The lack of compliance with the January 2002 remand 
instructions necessitates a remand in this case.    

In addition, the Board observes that in May 2002 the RO 
issued requests for records to law enforcement offices 
identified by the appellant, including the Okeechobee Police 
Department.  It received no reply to this request.  The Board 
notes that the RO did receive information for the Okeechobee 
County Sheriff's Office, but emphasizes that the Sheriff's 
Office and the Police Department are identified as separate 
entities with different addresses.  

VA is required to make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1) (2004).  
There is no indication from review of the claims folder that 
the RO ever issued a follow-up request for the Okeechobee 
Police Department records or properly notified the appellant 
that it had been unable to obtain them.  On remand, the RO 
should pursue the matter further as required by law and 
regulation.  

Finally, the Board observes that the appellant has raised the 
issues of entitlement to Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. §§ 
1151 and 1318.  The Board's January 2002 and October 2003 
remands referred these new claims to the RO for the necessary 
development and adjudication.  Although the RO has discussed 
these matters in the March 2003 and November 2003 
supplemental statements of the case, it has not formally 
adjudicated either issue by way of a rating decision with the 
requisite notice to the appellant and her representative.  
See 38 C.F.R. §§ 19.25 (the RO must notify a claimant and her 
representative of each determination of entitlement and 
provide notice of appellate rights), 19.31 (a supplemental 
statement of the case may not be used to announce a decision 
on an issue not previously addressed in the statement of the 
case) (2003).  Notably, the RO has not provided the appellant 
with the specific notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), with respect to either issue.  Although the RO 
issued the appellant a letter in March 2002 in which it 
purports to provide VCAA notice with respect to the claim for 
benefits pursuant to 38 U.S.C.A. § 1151, review of that 
letter finds that it fails to explain the evidence required 
to substantiate a claim under 38 U.S.C.A. § 1151.  

The Board acknowledges that the appellant offered testimony 
on these issues during the June 2004 Travel Board hearing.  
However, absent a rating action and a perfected appeal, the 
Board does not have jurisdiction to adjudicate these matters.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board emphasizes 
here that acceptance of relevant testimony during the June 
2004 hearing and inclusion of the related discussion and 
instructions in this remand does not, and is not intended to, 
constitute acceptance of jurisdiction over the claims 
pursuant to 38 U.S.C.A. 
§§ 1151 and 1318.  If the appellant wishes to pursue 
appellant consideration of either issue in question, she must 
initiate and perfect an appeal of the rating decision the RO 
ultimately produces.  
  
Accordingly, the case is REMANDED for the following action:  

1.  The RO should complete any necessary 
development on the issues of entitlement 
to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. 
§ 1151 and pursuant to 38 U.S.C.A. § 
1318, to include issuance of VCAA notice 
for each issue.  See 38 U.S.C.A. § 
5103(a) (West 2002).  The RO should allow 
the appropriate period of time to respond 
to such notice.  It should then issue a 
rating decision that formally adjudicates 
these issues and provide all required 
notice to the appellant and her 
representative.  The RO should allow the 
appropriate period of time for the 
appellant to initiate and perfect an 
appeal of that decision.

2.  The RO should follow up on its May 
2002 request for records from the 
Okeechobee Police Department as required 
by law and regulation.   

3.  The RO should then forward the claims 
folder to a VA psychiatrist for review in 
conjunction with the appellant's claim.  
The examiner should review all relevant 
evidence in the claims folder, with 
attention to the veteran's death 
certificate and autopsy report, the 
November 2000 opinion from the private 
psychologist, and the September 2002 VA 
medical opinion.  The examiner is asked 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran's service-connected PTSD caused, 
aggravated, or was manifested by his 
substance abuse and his ultimate death by 
drug overdose.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale for any 
opinion expressed should be included in 
the report.  If the examiner cannot 
provide the requested opinion, the report 
should so state.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     With respect to the issue 
involving benefits pursuant to 
38 U.S.C.A. 
§§ 1151 and 1318, the appellant and the 
RO are advised that established appellate 
procedures should be followed for the 
Board to have jurisdiction over this 
particular claim.  If a formal appeal is 
not filed with respect to this issue, the 
matter should not be certified to the 
Board for appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                         
__________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals
	   
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


